     Case 1:18-cv-00513-DAD-JLT Document 43 Filed 08/03/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JAMIEN WASHINGTON,                              Case No. 1:18-cv-0513-DAD-JLT (PC)

12                  Plaintiff,                       ORDER SETTING TELEPHONIC
                                                     SETTLEMENT CONFERENCE
13                  v.
                                                     DATE: September 23, 2020
14   M. SEXTON, et al.,                              TIME: 1:30 p.m.

15                  Defendants.
16

17         The parties responded to this Court’s order referring the case to the post-screening ADR

18 project that they believed a settlement conference would be beneficial in this case. (Docs. 41-42.)

19 Accordingly, the Court ORDERS:

20        1. This case is set for a telephonic settlement conference on September 23, 2020, at 9:00

21            a.m., before Magistrate Judge Jennifer L. Thurston.

22        2. At least seven days before the conference, defense counsel shall arrange for Plaintiff’s

23            participation in the settlement conference. Prior to the conference, counsel shall contact

24            the Courtroom Deputy, Susan Hall, at shall@caed.uscourts.gov to arrange for the

25            telephone call.

26        3. Each party or a representative with authority to negotiate and enter into a binding
27            settlement on defendants’ behalf shall attend.

28        4. Those in attendance must be prepared to discuss the claims, defenses and damages.

                                                    1
     Case 1:18-cv-00513-DAD-JLT Document 43 Filed 08/03/20 Page 2 of 3


 1            The failure of any counsel, party or authorized person subject to this order to appear in
 2            person may result in the imposition of sanctions. In addition, the conference will not
 3            proceed and will be reset to another date.
 4        5. No later than August 17, 2020, Plaintiff SHALL submit to Defendants, by mail, a
 5            written itemization of damages and a meaningful settlement demand, which includes a
 6            brief explanation of why such a settlement is appropriate, not to exceed ten pages in
 7            length.
 8        6. No later than August 27, 2020, Defendants SHALL respond, by telephone or in
 9            person, with an acceptance of the offer or with a meaningful counteroffer, which
10            includes a brief explanation of why such a settlement is appropriate. If settlement is
11            achieved, defense counsel is to immediately inform the Courtroom Deputy of
12            Magistrate Judge Thurston.
13        7. If settlement is not achieved informally, Defendants are directed to submit confidential
14            settlement statements no later than September 11, 2020 to the following email
15            address: jltorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement
16            statement to United States District Court, Attn: Magistrate Judge Jennifer L. Thurston,
17            2500 Tulare Street, Room 1501, Fresno, CA 93721 so that it arrives no later than
18            September 11, 2020. The envelope shall be marked “Confidential Settlement
19            Statement.” Parties shall also file a “Notice of Submission of Confidential Settlement
20            Statement.” (See Local Rule 270(d).)
21         Settlement statements should not be filed with the Clerk of the Court nor served on any
22 other party. Settlement statements shall be clearly marked “confidential” with the date and time

23 of the settlement conference indicated prominently thereon. The confidential settlement

24 statement shall be no longer than five pages in length, typed or neatly printed, and include the

25 following:

26            a. A brief statement of the facts of the case.
27            b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
28                which the claims are founded; a forthright evaluation of the parties’ likelihood of

                                                    2
     Case 1:18-cv-00513-DAD-JLT Document 43 Filed 08/03/20 Page 3 of 3


 1                 prevailing on the claims and defenses; and a description of the major issues in
 2                 dispute.
 3              c. An estimate of the cost and time to be expended for further discovery, pretrial, and
 4                 trial.
 5              d. The party’s position on settlement, including present demands and offers and a
 6                 history of past settlement discussions, offers, and demands.
 7              e. A brief statement of each party’s expectations and goals for the settlement
 8                 conference, including how much a party is willing to accept and/or willing to pay.
 9              f. If the parties intend to discuss the joint settlement of any other actions or claims not
10                 in this suit, give a brief description of each action or claim as set forth above,
11                 including case number(s) is applicable.
12

13
     IT IS SO ORDERED.
14

15     Dated:     August 2, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
